                                               ,{JSDC SONY
                                               DOCUMENT
                                               EI ECTRONICALL Y FI ED.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                  DOC#:
- - - - - - - - - - - - - - - - - -x           DATE .FILED:_L :J.
                                                                  ---li'
BERNARD HARRIS,                               ~======~
                       Plaintiff,               18 Civ.   5269   (LLS)

          - against -                               ORDER


METRO-NORTH COMMUTER RAILROAD,
                    Defendant.
- - - - - - - - - - - - - - - - - -x

     It having been reported to the court that this action is

settled, it is

     ORDERED,    that this action is dismissed with prejudice but

without costs; provided, however, that within thirty days of the

date of this order either party may apply by letter for

restoration of the action to the court's calendar.

     So ordered.


Dated:   December 5, 2019
         New York, New York




                                          LOUIS L. STANTON
                                             U. S. D. J.
